
	

113 S2305 IS: Social Security and Marriage Equality Act
U.S. Senate
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2305
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2014
			Mrs. Murray (for herself, Mr. Udall of Colorado, Mr. Merkley, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the method by which the Social Security Administration determines the validity of
			 marriages under title II of the Social Security Act.
	
	
		1.Short titleThis Act may be cited as the Social Security and Marriage Equality Act.2.Determination of valid marriage under the Social Security Act
			(a)In generalSection 216(h)(1)(A)(i) of the Social Security Act (42 U.S.C. 416(h)(1)(A)(i)) is amended by
			 striking is domiciled and all that follows through the District of Columbia, and inserting and such applicant were married (or, if such insured individual and such applicant were not married
			 in any State but were validly married in another jurisdiction, the courts
			 of any State).
			(b)Effective dateThe amendments made by this section shall apply to all final determinations
			 of family status made after June 26, 2013.
			
